DETAILED ACTION
	Claim 26-45 are present for consideration. 
Claims 26, 30-33, 37-40 and 44 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020, 08/06/2020 and 10/30/2020 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 26-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,394,713 in view of Wipfel et al. (US 6,151,688).
Claim 26 of the present application corresponds to claim 1 of the ‘713 patent, where “A computer program product…” corresponds to claim 1, lines 1-6 of the ‘713 patent; “maintaining, by each processor of a plurality…” corresponds to claim 1, lines 7-9 of the ‘713 patent; “accessing, by an invoked processor…” corresponds to claim 1, lines 28-30 of the ‘713 patent; and “including the accessed at least…” corresponds to claim 1, lines 31-32 of the ‘713 patent.
‘713 patent does not teach wherein the resources indicated in the local queue of the processor are available to a thread executed by the processor to process the resources without having to acquire a lock to the resources.
However, Wipfel et al. teaches  a cluster including a global queue and several local queues identifying free resources (see column 15, lines 3-6); wherein if resources 704 are available in the local queue 702 in question, then one or more resources 704 are removed from the local queue (see column 15, lines 20-49). Wherein access to the local queue 702 is through the interrupt handler 210 and access to the global queue 700 is controlled by the lock 710 (i.e., resource is available without the need of a lock) (see column 16, lines 15-19).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the program product taught by ‘713 patent to include the above mentioned to provide an improve system to reallocate resources (see Wipfel, column 4, lines 42-46).


‘713 patent does not teach wherein the resources indicated in the local queue of the processor are available to a thread executed by the processor to process the resources without having to acquire a lock to the resources.
However, Wipfel et al. teaches  a cluster including a global queue and several local queues identifying free resources (see column 15, lines 3-6); wherein if resources 704 are available in the local queue 702 in question, then one or more resources 704 are removed from the local queue (see column 15, lines 20-49). Wherein access to the local queue 702 is through the interrupt handler 210 and access to the global queue 700 is controlled by the lock 710 (i.e., resource is available without the need of a lock) (see column 16, lines 15-19).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the program product taught by ‘713 patent to include the above mentioned to provide an improve system to reallocate resources (see Wipfel, column 4, lines 42-46).

Claim 27 of the present application corresponds to claim 3 of the ‘713 patent, where “selecting one of the processors…” corresponds to claim 3, lines 1-4 of the ‘713 patent.



Claim 29 of the present application corresponds to claim 7 of the ‘713 patent, where “maintaining a free ready resource…” corresponds to claim 7, lines 3-7 of the ‘713 patent.

Claim 30 of the present application corresponds to claim 8 of the ‘713 patent, where “wherein there are a plurality…” corresponds to claim 8, lines 1-9 of the ‘713 patent.

Claim 31 of the present application corresponds to claim 9 of the ‘713 patent, where “wherein the resources indicated in the local…” corresponds to claim 9, lines 7-9 of the ‘713 patent.

Claim 32 of the present application corresponds to claim 10 of the ‘713 patent, where “maintaining a least recently used…” corresponds to claim 10, lines 3-9 of the ‘713 patent.

Claim 33 of the present application corresponds to claim 12 of the ‘713 patent, where “A system…” corresponds to claim 12, line 1 of the ‘713 patent; “a plurality of processors…” corresponds to claim 12, line 2 of the ‘713 patent; “a computer readable…” corresponds to claim 12, lines 3-5 of the ‘713 patent; “maintaining, by each processor of a plurality…” corresponds to claim 12, lines 6-8 of the ‘713 patent; “accessing, by an invoked processor…” corresponds to claim 12, lines 27-29 of the ‘713 patent; and “including the accessed at least…” corresponds to claim 12, lines 30-31 of the ‘713 patent.

However, Wipfel et al. teaches  a cluster including a global queue and several local queues identifying free resources (see column 15, lines 3-6); wherein if resources 704 are available in the local queue 702 in question, then one or more resources 704 are removed from the local queue (see column 15, lines 20-49). Wherein access to the local queue 702 is through the interrupt handler 210 and access to the global queue 700 is controlled by the lock 710 (i.e., resource is available without the need of a lock) (see column 16, lines 15-19).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by ‘713 patent to include the above mentioned to provide an improve system to reallocate resources (see Wipfel, column 4, lines 42-46).

Claim 33 of the present application corresponds to claim 17 of the ‘713 patent, where “A system…” corresponds to claim 17, lines 1-2 of the ‘713 patent; “a plurality of processors…” corresponds to claim 17, line 3 of the ‘713 patent; “a computer readable…” corresponds to claim 17, lines 5-8 of the ‘713 patent; “maintaining, by each processor of a plurality…” corresponds to claim 17, lines 9-11 of the ‘713 patent; “accessing, by an invoked processor…” corresponds to claim 17, lines 30-32 of the ‘713 patent; and “including the accessed at least…” corresponds to claim 17, lines 33-34 of the ‘713 patent.

However, Wipfel et al. teaches  a cluster including a global queue and several local queues identifying free resources (see column 15, lines 3-6); wherein if resources 704 are available in the local queue 702 in question, then one or more resources 704 are removed from the local queue (see column 15, lines 20-49). Wherein access to the local queue 702 is through the interrupt handler 210 and access to the global queue 700 is controlled by the lock 710 (i.e., resource is available without the need of a lock) (see column 16, lines 15-19).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by ‘713 patent to include the above mentioned to provide an improve system to reallocate resources (see Wipfel, column 4, lines 42-46).

Claim 34 of the present application corresponds to claim 13 of the ‘713 patent, where “selecting one of the processors…” corresponds to claim 13, lines 1-4 of the ‘713 patent.

Claim 35 of the present application corresponds to claim 14 of the ‘713 patent, where “determining whether the local queue…” corresponds to claim 14, lines 3-8 of the ‘713 patent.

Claim 36 of the present application corresponds to claim 15 of the ‘713 patent, where “maintaining a free ready resource…” corresponds to claim 15, lines 3-7 of the ‘713 patent.



Claim 38 of the present application corresponds to claim 17 of the ‘713 patent, where “wherein the resources indicated in the local…” corresponds to claim 17, lines 9-11 of the ‘713 patent.

Claim 39 of the present application corresponds to claim 18 of the ‘713 patent, where “maintaining a least recently used…” corresponds to claim 18, lines 3-9 of the ‘713 patent.

Claim 40 of the present application corresponds to claim 19 of the ‘713 patent, where “A method…” corresponds to claim 19, lines 1-2 of the ‘713 patent; “maintaining, by each processor of a plurality…” corresponds to claim 19, lines 3-5 of the ‘713 patent; “accessing, by an invoked processor…” corresponds to claim 19, lines 24-26 of the ‘713 patent; and “including the accessed at least…” corresponds to claim 19, lines 27-28 of the ‘713 patent.
‘713 patent does not teach wherein the resources indicated in the local queue of the processor are available to a thread executed by the processor to process the resources without having to acquire a lock to the resources.
However, Wipfel et al. teaches  a cluster including a global queue and several local queues identifying free resources (see column 15, lines 3-6); wherein if resources 704 are available in the local queue 702 in question, then one or more resources 704 are removed from the local queue (see column 15, lines 20-49). Wherein access to the local queue 702 is through the interrupt handler 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by ‘713 patent to include the above mentioned to provide an improve system to reallocate resources (see Wipfel, column 4, lines 42-46).

Claim 41 of the present application corresponds to claim 20 of the ‘713 patent, where “selecting one of the processors…” corresponds to claim 20, lines 1-4 of the ‘713 patent.

Claim 42 of the present application corresponds to claim 21 of the ‘713 patent, where “determining whether the local queue…” corresponds to claim 21, lines 3-8 of the ‘713 patent.

Claim 43 of the present application corresponds to claim 22 of the ‘713 patent, where “maintaining a free ready resource…” corresponds to claim 22, lines 3-7 of the ‘713 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, 33, 36, 40 and 43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2017/0220390) in view of Wipfel et al. (US 6,161,688).
With respect to claim 26, Jain et al. teaches maintaining, by each processor of a plurality of processors, a local queue of resources for the processor to use when needed for processor operations (see Fig. 5, and page 4, paragraph 49; each CPU maintains an allocation queue to receive pointer of resources allocated); 
accessing, by an invoked processor of the processors, at least one available resource (see page 4, 38 and 39; if resources are available the processor being used will have access to the resource); and 
including the accessed at least one available resource in the local queue of the invoked processor (see page 3, paragraph 39, lines 10-12; after resource is allocated the allocation engine puts the successfully allocated resource on the allocation unit of the requesting CPU).
Jain et al. does not teach wherein the resources indicated in the local queue of the processor are available to a thread executed by the processor to process the resources without having to acquire a lock to the resources.
However, Wipfel et al. teaches  a cluster including a global queue and several local queues identifying free resources (see column 15, lines 3-6); wherein if resources 704 are available in the local queue 702 in question, then one or more resources 704 are removed from the local queue (see column 15, lines 20-49). Wherein access to the local queue 702 is through the interrupt handler 210 and access to the global queue 700 is controlled by the lock 710 (i.e., resource is available without the need of a lock) (see column 16, lines 15-19).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the program product taught by Jain et al. to include the above mentioned to provide an improve system to reallocate resources (see Wipfel, column 4, lines 42-46).

With respect to claim 29, Jain et al. teaches  wherein the operations further comprise: maintaining a free ready resource list indicating available resources released by one of the processors, wherein the selected processor accesses the at least one available resource by accessing at least one available resource indicated in the free ready resource list to indicate in the local queue of the invoked processor (see pages 2 and 3, paragraph 36; resource queue).

With respect to claim 33, Jain et al. teaches a plurality of processors (see Fig. 1, and page 2, paragraph 31; CPUs 0-3); a computer readable storage medium having computer readable program code embodied therein that when executed performs operations (see page 10, paragraph 144), the operations comprising: 
maintaining, by each processor of the processors, a local queue of resources for the processor to use when needed for processor operations (see Fig. 5, and page 4, paragraph 49; each CPU maintains an allocation queue to receive pointer of resources allocated); 
accessing, by an invoked processor of the processors, at least one available resources (see page 4, 38 and 39; if resources are available the processor being used will have access to the resource); and 
including the accessed at least one available resource in the local queue of the invoked processor (see page 3, paragraph 39, lines 10-12; after resource is allocated the allocation engine puts the successfully allocated resource on the allocation unit of the requesting CPU).
Jain et al. does not teach wherein the resources indicated in the local queue of the processor are available to a thread executed by the processor to process the resources without having to acquire a lock to the resources.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Jain et al. to include the above mentioned to provide an improve system to reallocate resources (see Wipfel, column 4, lines 42-46).

With respect to claim 36, Jain et al. teaches  wherein the operations further comprise: maintaining a free ready resource list indicating available resources released by one of the processors, wherein the selected processor accesses the at least one available resource by accessing at least one available resource indicated in the free ready resource list to indicate in the local queue of the invoked processor (see pages 2 and 3, paragraph 36; resource queue).

With respect to claim 40, Jain et al. teaches maintaining, by each processor of a plurality of processors, a local queue of resources for the processor to use when needed for processor operations (see Fig. 5, and page 4, paragraph 49; each CPU maintains an allocation queue to receive pointer of resources allocated); 
accessing, by an invoked processor of the processors, at least one available resource (see page 4, 38 and 39; if resources are available the processor will have access to the resource); and 

Jain et al. does not teach wherein the resources indicated in the local queue of the processor are available to a thread executed by the processor to process the resources without having to acquire a lock to the resources.
However, Wipfel et al. teaches  a cluster including a global queue and several local queues identifying free resources (see column 15, lines 3-6); wherein if resources 704 are available in the local queue 702 in question, then one or more resources 704 are removed from the local queue (see column 15, lines 20-49). Wherein access to the local queue 702 is through the interrupt handler 210 and access to the global queue 700 is controlled by the lock 710 (i.e., resource is available without the need of a lock) (see column 16, lines 15-19).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Jain et al. to include the above mentioned to provide an improve system to reallocate resources (see Wipfel, column 4, lines 42-46).

With respect to claim 43, Jain et al. teaches maintaining a free ready resource list indicating available resources released by one of the processors, wherein the selected processor accesses the at least one available resource by accessing at least one available resource indicated in the free ready resource list to indicate in the queue of the selected processor (see pages 2 and 3, paragraph 36; resource queue).


Claims 27, 28, 34, 35, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2017/0220390) and Wipfel et al. (US 6,161,688) as applied to claims 26, 33 and 40 above, and further in view of Yamazaki et al. (US 2006/0259733).
With respect to claim 27, Jain et al. and Wipfel et al. do not teach selecting one of the processors based on a number of resources indicated in local queues of the processors, wherein the selected processor comprises the invoked processor.
	However, Yamazaki et al. teaches wherein processors are partition into resource groups, establishing one or more threshold portions of a resource that may be allocated to each resource group; and allocating a requested resource to a given resource group to the extent that such requested resource does not exceed the one or more thresholds (see page 3, paragraph 34; and page8, claims 6 and 10).(i.e., processor selected for resource allocation is based on a number of resources allocated (resource threshold) to the processor).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the program product taught by Jain et al. and Wipfel et al. to include the above mentioned to improve system performance (see Yamazaki, page 3, paragraphs 32-34).

With respect to claim 28, Jain et al. and Wipfel et al. do not teach determining whether the local queues of the processors have a number of available resources below an available resource threshold, wherein the selecting one of the processors is based on the number of available resources in the local queues that is below the available resource threshold.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the program product taught by Jain et al. and Wipfel et al.  to include the above mentioned to improve system performance (see Yamazaki, page 3, paragraphs 32-34).

With respect to claim 34, Jain et al. and Wipfel et al. do not teach selecting one of the processors based on a number of resources indicated in local queues of the processors, wherein the selected processor comprises the invoked processor.
	However, Yamazaki et al. teaches wherein processors are partition into resource groups, establishing one or more threshold portions of a resource that may be allocated to each resource group; and allocating a requested resource to a given resource group to the extent that such requested resource does not exceed the one or more thresholds (see page 3, paragraph 34; and page8, claims 6 and 10).(i.e., processor selected for resource allocation is based on a number of resources allocated (resource threshold) to the processor).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system  

With respect to claim 35, Jain et al. and Wipfel et al. do not teach determining whether the local queues of the processors have a number of available resources below an available resource threshold, wherein the selecting one of the processors is based on the number of available resources in the local queues that is below the available resource threshold.
However, Yamazaki et al. teaches wherein processors are partition into resource groups, establishing one or more threshold portions of a resource that may be allocated to each resource group; and allocating a requested resource to a given resource group to the extent that such requested resource does not exceed the one or more thresholds (see page 3, paragraph 34; and page8, claims 6 and 10).(i.e., processor is selected for resource allocation when a number of resources allocated is below a resource threshold related to the processor).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Jain et al. and Wipfel et al. to include the above mentioned to improve system performance (see Yamazaki, page 3, paragraphs 32-34).

With respect to claim 41, Jain et al. and Wipfel et al. do not teach selecting one of the processors based on a number of resources indicated in local queues of the processors, wherein the selected processor comprises the invoked processor.
	However, Yamazaki et al. teaches wherein processors are partition into resource groups, establishing one or more threshold portions of a resource that may be allocated to each resource 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Jain et al. and Wipfel et al. to include the above mentioned to improve system performance (see Yamazaki, page 3, paragraphs 32-34).

With respect to claim 42, Jain et al. and Wipfel et al. do not teach determining whether the local queues of the processors have a number of available resources below an available resource threshold, wherein the selecting one of the processors is based on the number of available resources in the local queues that is below the available resource threshold.
However, Yamazaki et al. teaches wherein processors are partition into resource groups, establishing one or more threshold portions of a resource that may be allocated to each resource group; and allocating a requested resource to a given resource group to the extent that such requested resource does not exceed the one or more thresholds (see page 3, paragraph 34; and page8, claims 6 and 10).(i.e., processor is selected for resource allocation when a number of resources allocated is below a resource threshold related to the processor).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Jain et al. and Wipfel et al. to include the above mentioned to improve system performance (see Yamazaki, page 3, paragraphs 32-34).
Claims 30, 37 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2017/0220390) and Wipfel et al. (US 6,151,688) as applied to claims 26-29. 33, 36, 40 and 43 above, and further in view of Levin et al. (US 2012/0159502).
With respect to claim 30, Jain et al. teaches wherein a free ready resource list is maintained for each of the cores, wherein the invoked processor accesses available resources by processing the available resources indicated in the free ready resource list to indicate in the local queue for the invoked processor (see page 3, paragraph 39, lines 10-12; allocation queue maintained by each CPU).
Jain et al. and Wipfel et al. do not explicitly teach wherein there are a plurality of cores, wherein each of the cores includes a plurality of processors, wherein each of the processors comprise computer processing units in one of the cores.
However, Levin et al. teaches wherein there are a plurality of cores (see Fig. 4, page 4, paragraph 37, cores 445 and 435), wherein each of the cores includes a plurality of processors (see Fig. 4, and page 4, paragraphs 36 and 37; processors), wherein each of the processors comprise computer processing units in one of the cores (see Fig. 4, and page 4, paragraphs 36 and 37; processors), 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the program product taught by Jain et al. and Wipfel et al. to include the above mentioned to improve system efficiency (see Levin, page 2, paragraph 18, lines 6-9).

With respect to claim 37, Jain et al. teaches wherein a free ready resource list is maintained for each of the cores, wherein the invoked processor accesses available resources by processing 
Jain et al. and Wipfel et al. do not explicitly teach wherein there are a plurality of cores, wherein each of the cores includes a plurality of processors, wherein each of the processors comprise computer processing units in one of the cores.
However, Levin et al. teaches wherein there are a plurality of cores (see Fig. 4, page 4, paragraph 37, cores 445 and 435), wherein each of the cores includes a plurality of processors (see Fig. 4, and page 4, paragraphs 36 and 37; processors), wherein each of the processors comprise computer processing units in one of the cores (see Fig. 4, and page 4, paragraphs 36 and 37; processors), 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Jain et al. and Wipfel et al. to include the above mentioned to improve system efficiency (see Levin, page 2, paragraph 18, lines 6-9).

With respect to claim 44, Jain et al. teaches wherein a free ready resource list is maintained for each of the cores, wherein the invoked processor accesses available resources by processing the resources indicated in the free ready resource list to indicate in the local queue for the invoked processor (see page 3, paragraph 39, lines 10-12; allocation queue maintained by each CPU).
Jain et al. and Wipfel et al. do not explicitly teach wherein there are a plurality of cores, wherein each of the cores includes a plurality of processors, wherein each of the processors comprise computer processing units in one of the cores.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Jain et al. and Wipfel et al. to include the above mentioned to improve system efficiency (see Levin, page 2, paragraph 18, lines 6-9).

Allowable Subject Matter
Claims 31, 32, 38, 39 and 45 would be allowable if Double Patenting rejection is overcome.

Response to Arguments

Applicant's arguments with respect to claims 26-45 have been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139